Exhibit 10.1

DEVON ENERGY CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I ESTABLISHMENT AND PURPOSE

     1   

1.1 Establishment

     1   

1.2 Purpose

     1   

1.3 ERISA Status

     1   

ARTICLE II DEFINITIONS

     1   

2.1 Definitions

     1   

2.2 Construction

     5   

2.3 Funding

     5   

ARTICLE III ELIGIBILITY AND PARTICIPATION

     5   

3.1 Eligibility and Participation

     5   

ARTICLE IV ELECTIVE DEFERRALS

     5   

4.1 Deferrals

     5   

4.2 Timing of Deferral Election

     6   

4.3 Election Forms

     6   

4.4 Hardship Withdrawal Under Qualified Plan

     6   

ARTICLE V SUPPLEMENTAL COMPANY CONTRIBUTIONS

     6   

5.1 Supplemental Company Contributions

     6   

ARTICLE VI PAYMENT OF BENEFITS

     7   

6.1 Payment Events

     7   

6.2 Method of Payment Upon Separation from Service

     7   

6.3 Method of Payment Upon a Change of Control Payment Event

     7   

6.4 Method of Payment Upon Death

     7   

6.5 Payment Upon Scheduled In-Service Withdrawal

     8   

6.6 Payment to Specified Employees Upon Separation from Service

     8   

6.7 Changes in Method of Payment

     8   

6.8 Beneficiary Designations

     9   

6.9 Small Account Balances

     9   

6.10 Transition Exceptions

     9   

ARTICLE VII ACCOUNTS AND INVESTMENT

     9   

7.1 Participant Accounts

     9   

7.2 Adjustment of Accounts

     10   

7.3 Investment of Account

     10   

7.4 Vesting

     10   

7.5 Account Statements

     10   

ARTICLE VIII ADMINISTRATION

     10   

8.1 Administration

     10   

8.2 Indemnification and Exculpation

     11   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

8.3 Rules of Conduct

     11   

8.4 Legal, Accounting, Clerical and Other Services

     11   

8.5 Records of Administration

     11   

8.6 Expenses

     11   

8.7 Liability

     11   

8.8 Claims Review Procedures

     11   

8.9 Finality of Determinations; Exhaustion of Remedies

     12   

8.10 Effect of Committee Action

     13   

ARTICLE IX GENERAL PROVISIONS

     13   

9.1 Effect on Other Plans

     13   

9.2 Conditions of Employment Not Affected by Plan

     13   

9.3 Restrictions on Alienation of Benefits

     14   

9.4 Domestic Relations Orders

     14   

9.5 Information Required of Participants

     14   

9.6 Tax Consequences Not Guaranteed

     14   

9.7 Benefits Payable to Incompetents

     14   

9.8 Severability

     14   

9.9 Compliance with Section 409A

     15   

9.10 Tax Withholding

     15   

ARTICLE X AMENDMENT AND TERMINATION

     15   

10.1 Amendment and/or Termination

     15   

ARTICLE XI MISCELLANEOUS PROVISIONS

     15   

11.1 Articles and Section Titles and Headings

     15   

11.2 Joint Obligations

     15   

11.3 Governing Law

     15   

 

-ii-



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment. Devon Energy Corporation, a Delaware corporation (“Company”),
established the Devon Energy Corporation Non-Qualified Deferred Compensation
Plan effective October 1, 2001 (the “Plan”). The Company hereby amends and
restates the Plan effective January 1, 2013 (the “Effective Date”). This
amendment and restatement only applies to the amounts deferred under the Plan on
or after January 1, 2005, and to amounts deferred prior to January 1, 2005 that
were not vested as of December 31, 2004. Amounts deferred under the Plan prior
to January 1, 2005 that were vested as of December 31, 2004 (the “Grandfathered
Amounts”) shall be subject to the provisions of the Plan as in effect on
October 3, 2004. It is intended that the Grandfathered Amounts are to remain
exempt from the requirements of Section 409A of the Code.

1.2 Purpose. The Plan shall provide Eligible Employees the ability to defer
payment of Base Salary and Bonus. The Plan is also intended to provide the
amount of the benefit which could otherwise be earned under the Devon Energy
Corporation Incentive Savings Plan (the “Qualified Plan”) but which cannot be
contributed due to the limitations imposed by (i) Section 401(a)(17) of the
Code, which limits the annual compensation that may be taken into account in
computing benefits under plans qualified under Sections 401(a) and 501(a) of the
Code and (ii) Sections 401(k) and 402(g) of the Code which limit benefits that
may be contributed by the Company as a “matching contribution” under
Section 401(m) of the Code (collectively referred to as the “IRS Limitations”).

1.3 ERISA Status. The Plan is intended to qualify for the exemptions provided
under Title I of ERISA for plans that are not tax-qualified and that are
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees as defined in Section 201(2) of
ERISA.

ARTICLE II

DEFINITIONS

2.1 Definitions. For purposes of this Plan, the following definitions shall
apply:

(a) “Account” means the recordkeeping accounts maintained by the Company to
record the payment obligation of the Company to a Participant as determined
under the terms of this Plan. The Company may maintain an Account to record the
total obligation to the Participant under this Plan and component accounts to
reflect amounts payable at different times and in different forms. Reference to
an Account means any such Account established by the Company as the context
requires.

(b) “Affiliate” means a corporation, trade or business that, together with the
Company, is treated as a single employer under Section 414(b) or (c) of the
Code.



--------------------------------------------------------------------------------

(c) “Applicable Contribution Percentage” means the maximum matching contribution
percentage the Participant is eligible to receive under the terms of the
Qualified Plan for the Plan Year.

(d) “Base Salary” means the Participant’s annualized gross rate of base salary
paid before any deductions of any kind whatsoever.

(e) “Beneficiary” means the person, persons, trust, or other entity designated
by a Participant, on the beneficiary designation form adopted by the Committee,
to receive benefits, if any, under this Plan at such Participant’s death
pursuant to Section 6.4.

(f) “Board” means the Board of Directors of the Company.

(g) “Bonus” means the Participant’s cash bonus to be earned during each calendar
year before any deductions of any kind whatsoever.

(h) “Change of Control Payment Event” shall mean and shall be deemed to have
occurred when one of the events described in paragraphs (i), (ii), (iii), or
(iv) below occurs. For the purpose of this subsection (h), the term “Company”
shall mean Devon Energy Corporation and any successor thereto.

(i) The acquisition of stock of the Company by any one person, or more than one
person acting as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury
Regulations) (a “Person”) that, together with stock held by such Person,
constitutes more than 50% of either (I) the then outstanding shares of common
stock of the Company or (II) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change of Control Payment Event: (A) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities; (B) any acquisition by the Company; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company. If a Change of Control Payment
Event occurs by reason of an acquisition described in this paragraph (i), no
additional Change of Control Payment Event shall be deemed to occur under this
paragraph (i) by reason of subsequent changes in the holdings of such Person
(except if the holdings of such Person are reduced to 50% or below and
thereafter increase to more than 50%).

(ii) During a 12-month period, a majority of the individuals who, as of the
Effective Date, constitute the Board (the “Incumbent Board”) are replaced;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, appointment or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or publicly threatened election contest (as such terms
are used in Rule 14a-11 promulgated under the Exchange Act) with respect to the
election or removal of directors or other actual or publicly threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

2



--------------------------------------------------------------------------------

(iii) The date a Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
stock of the Company possessing 30% or more of the combined voting power of the
then outstanding voting securities of the Company; provided that, if a Change of
Control Payment Event occurs by reason of an acquisition described in this
paragraph (iii), no additional Change of Control Payment Event shall be deemed
to occur under this paragraph (iii) or paragraph (i) by reason of the
acquisition of additional control of the Company by the same Person.

(iv) Approval by the shareholders of the Company of the sale or other
disposition of all or substantially all of the assets of the Company to a
Person, provided that, a transfer of the Company’s assets shall not be treated
as a Change of Control Payment Event if the assets are transferred to:

(1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(3) A person that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of the Company; or

(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly by a Person described in subparagraph (3).

Except as otherwise provided in this paragraph (iv), a person’s status is
determined immediately after the transfer of the assets.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations relating thereto.

(j) “Committee” means the Compensation Committee of the Board of Directors of
the Company or a committee established by the Compensation Committee that has
been delegated duties related to the Plan.

(k) “Credited Earnings” means the gains or losses applied to a Participant’s
Account pursuant to Section 7.2.

(l) “Deferred Amount” means the portion of a Participant’s Base Salary or Bonus
which the Participant elects to defer pursuant to Article IV, Deferred Amounts
shall be determined by reference to the Plan Year in which the amount was
deferred by the Participant.

(m) “Disabled” or “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than 12 months. The Committee shall determine
whether a Participant is Disabled in accordance with Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(o) “Eligible Employee” means an employee who (i) is designated by the Committee
as belonging to a “select group of management or highly compensated employees,”
as such phrase is defined under ERISA; (ii) an executive of the Company or an
Affiliate employed at a minimum salary level designated from time to time by the
Committee; (iii) a resident of the United States; and (iv) paid on the Company’s
or its Affiliates’ United States payroll.

(p) “Employer” shall mean the Company and/or any Affiliate that employs a
Participant in the Plan.

(q) “Participant” means an Eligible Employee who has Deferred Amounts and/or
Supplemental Company Contributions credited to an Account under this Plan.

(r) “Plan” means this Devon Energy Non-Qualified Deferred Compensation Plan, as
amended and restated effective as of the Effective Date.

(s) “Plan-Approved Domestic Relations Order” means a qualified domestic
relations order as defined in Section 414(p)(1)(B) of the Code that meets the
requirements established by the Committee.

(t) “Plan Year” means the 12-month period beginning on January 1 and ending on
December 31.

(u) “Qualified Plan” means the Devon Energy Corporation Incentive Savings Plan
or any successor plan thereto.

(v) “Separation from Service” means termination of employment with the Employer
under the circumstances described below. Whether a Separation from Service has
occurred shall be determined by the Committee in accordance with Section 409A of
the Code.

Except in the case of a Participant on a bona fide leave of absence as provided
below, a Participant is deemed to have incurred a Separation from Service if the
Employer and the Participant reasonably anticipated that the level of services
to be performed by the Participant after a certain date would be permanently
reduced to 20% or less of the average services rendered by the Participant
during the immediately preceding 36-month period (or the total period of
employment, if less than 36 months), disregarding periods during which the
Participant was on a bona fide leave of absence.

A Participant who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave or (ii) the expiration of the Participant’s right,
if any, to reemployment under statute or contract.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.1(p), except that for
purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.

 

4



--------------------------------------------------------------------------------

(w) “Specified Employee” means those employees of the Company who are determined
by the Committee to be a “specified employee” in accordance with Section 409A of
the Code and the Devon Energy Corporation Specified Employee Policy.

(x) “Supplemental Company Contribution” means the contribution made by the
Company for the benefit of a Participant under Article V in any Plan Year.

2.2 Construction. Except when otherwise indicated by the context, any masculine
terminology when used in the Plan shall also include the feminine gender, and
the definition of any term in the singular shall also include the plural.

2.3 Funding. The benefits described in this Plan are contractual obligations of
the Employers to pay compensation for services, and shall constitute a liability
to the Participants and/or their Beneficiaries in accordance with the terms
hereof. All amounts paid under this Plan shall be paid in cash from the general
assets of the Employers and shall be subject to the general creditors of the
Company and the Employer of the Participant. Benefits shall be reflected on the
accounting records of the Employers but shall not be construed to create, or
require the creation of, a trust, custodial or escrow account. No special or
separate fund need be established and no segregation of assets need be made to
assure the payment of such benefits. No Participant shall have any right, title
or interest whatever in or to any investment reserves, accounts, funds or assets
that the Employer may purchase, establish or accumulate to aid in providing the
benefits described in this Plan. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
or a fiduciary relationship of any kind between an Employer or the Company and a
Participant or any other person. Provided, the Company may establish and/or
continue a grantor trust as defined in Section 671 of the Code to provide a
source of funding for amounts deferred hereunder Neither a Participant nor the
Beneficiary of a Participant shall acquire any interest hereunder greater than
that of an unsecured creditor of the Company or any Affiliate who is the
Employer of such Participant.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility and Participation. The Committee shall provide employees
selected for participation in this Plan with notice of the employee’s selection
as an Eligible Employee under this Plan for the applicable Plan Year and permit
such Eligible Employee the opportunity to make an election pursuant to Article
IV. Such notice may be given at such time and in such manner as the Committee
may determine. All determinations as to whether an employee is eligible to make
deferral elections shall be made by the Committee. The determinations of the
Committee shall be final and binding on all employees.

ARTICLE IV

ELECTIVE DEFERRALS

4.1 Deferrals. Elective deferrals may be made with respect to the following
sources in accordance with the provisions of Article IV:

 

5



--------------------------------------------------------------------------------

(a) Bonus. An Eligible Employee may elect to defer up to 100% of the Eligible
Employee’s Bonus as long as such deferral does not reduce such Eligible
Employee’s Bonus below an amount necessary to satisfy applicable withholding tax
obligations, benefit plan contributions, and income tax withholding obligations.
The amount deferred shall be specified as a percentage or dollar amount of any
Bonus which may be earned by an Eligible Employee in the applicable Plan Year

(b) Base Salary. An Eligible Employee may elect to defer up to 50% of the
Eligible Employee’s Base Salary as long as such deferral does not reduce such
Eligible Employee’s Base Salary below an amount necessary to satisfy applicable
withholding tax obligations, benefit plan contributions, and income tax
withholding obligations. The amount deferred shall be specified as a percentage
or dollar amount of any Base Salary which may be earned by an Eligible Employee
in the applicable Plan Year.

4.2 Timing of Deferral Election. An Eligible Employee must file a deferral
election form for each Plan Year. Except as may be permitted by the Code or
applicable guidance promulgated thereunder, the election to defer Base Salary or
Bonus shall apply to Base Salary or Bonus earned during the Plan Year that
commences immediately following the Plan Year in which the election is made and
is irrevocable except as otherwise provided herein. Elections to defer Base
Salary or Bonus must be completed and filed before December 31 of the year
immediately preceding the Plan Year in which the election is to apply. If an
employee hired during the Plan Year is selected by the Committee to participate
in this Plan, the first Plan Year for which the Eligible Employee shall be
entitled to make an election to defer under the Plan is the first Plan Year
following the Eligible Employee’s date of hire.

4.3 Election Forms. All elections to defer shall be made on a deferral election
form. In addition to the deferral election form, a Participant may be required
by the Committee to complete additional forms such that they have adequate
information concerning the Deferred Amount, timing of distributions and the form
of payment, if applicable.

4.4 Hardship Withdrawal Under Qualified Plan. If a Participant makes a “hardship
withdrawal” under the Qualified Plan and such Participant is prohibited
(including, without limitation, temporarily suspended) from making future
contributions under such Qualified Plan (and this Plan) by the terms of such
qualified retirement plan, then, contributions by the Participant under this
Plan shall be automatically cancelled for the remainder of the Plan Year.

ARTICLE V

SUPPLEMENTAL COMPANY CONTRIBUTIONS

5.1 Supplemental Company Contributions. If the Participant is employed by the
Company on the last day of the Plan Year, the Company will make a Supplemental
Company Contribution to this Plan on behalf of each Participant in an amount
equal to (a) minus (b) below:

(a) The Applicable Contribution Percentage multiplied by the Participant’s Base
Salary and Bonus.

(b) The Applicable Contribution Percentage multiplied by such Participant’s
“eligible 401(k) compensation” which, for purposes of this Article V, shall be
defined as the Participant’s Base Salary and Bonus less the Participant’s
Deferred Amount up to the IRS Limitations for the applicable Plan Year.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 5.1 to the contrary, the Supplemental
Company Contribution cannot exceed the Participant’s Deferred Amount for the
applicable Plan Year. In the event a Participant’s employment is terminated due
to death or Disability or due to an approved reason, as determined by the
Committee in its sole discretion, a Supplemental Company Contribution may be
made for the Plan Year even if the Participant is not employed on the last day
of the Plan Year.

ARTICLE VI

PAYMENT OF BENEFITS

6.1 Payment Events. Unless otherwise distributed in accordance with the terms of
a Scheduled In-Service Withdrawal, a Participant’s Account shall become payable
at the time and in the form described in this Article upon the earlier to occur
of the following events: (i) a Participant’s Separation from Service; (ii) a
Participant’s Disability; (iii) a Change of Control Payment Event or (iv) the
Participant’s death.

6.2 Method of Payment Upon Separation from Service. A Participant must specify
on the deferral election form for each Plan Year the method of payment of the
portion of Participant’s Account attributable to such Plan Year. A Participant
may designate payment in the form of a single lump sum payment or quarterly
installment payments payable over a period of 5, 10 or 15 years. Installment
payments shall be paid quarterly, with the first installment paid within 90 days
following the Participant’s Separation from Service, unless the Participant is a
Specified Employee, or in the case of Disability, within 90 days of the date the
Participant is Disabled and each subsequent installment paid on a quarterly
basis until all installment payments have been paid. If the Participant
(i) fails to make an effective designation as to the method of payment or
(ii) elects to receive payment in the form of a lump sum, payment shall be
automatically made in the form of a single lump sum payment within 90 days
following the Participant’s Separation from Service, unless the Participant is a
Specified Employee, or in the case of Disability, within 90 days of the date the
Participant was Disabled. In the event the Participant is a Specified Employee,
payment shall be postponed for a period of six months following Separation from
Service and shall commence within 90 days of the first business day of the
seventh month following Separation from Service.

6.3 Method of Payment Upon a Change of Control Payment Event. Plan Account
balances will be paid within 90 days of the occurrence of a Change of Control
Payment Event. A Participant may designate payment in the form of a single lump
sum payment or quarterly installment payments payable over a period of 5, 10 or
15 years, such designation to be made on the election form that is submitted for
such Plan Year in accordance with Section 4.2. If the Participant fails to make
an effective designation as to the method of payment, payment will be made in
the form of a lump sum.

6.4 Method of Payment Upon Death. If a Participant dies with a balance credited
to the Participant’s Account, such balance shall be paid to the Participant’s
Beneficiary. If the Participant dies prior to the time of payment of the
Account, the then current balance of each of

 

7



--------------------------------------------------------------------------------

the Participant’s Account or subaccount shall be paid to the Participant’s
Beneficiary in a lump sum commencing within 90 days of the date of Participant’s
death. If payment of Participant’s Account has commenced as of the date of
Participant’s death, the then current balance of each Account or subaccount
payable to a Beneficiary shall be paid under the method designated for the
payment of such amount by the Participant commencing within 90 days of the date
of Participant’s death. Each Beneficiary of a deceased Participant who is
eligible to receive payments under this Section shall have the amounts to be
paid to such Beneficiary allocated to a subaccount in the name of the
Beneficiary under the deceased Participant’s Account. Such subaccount shall be
adjusted from time to time as provided in Article VII.

6.5 Payment Upon Scheduled In-Service Withdrawal. A Participant may schedule
distribution of the Deferred Amounts and any Credited Earning attributable
thereto attributable to a particular Plan Year (“Scheduled In-Service
Withdrawal”) at least two years after the Plan Year in which deferrals were
made. Participants must request a Scheduled In-Service Withdrawal, and a method
of payment described in subsection (a) below, on the election form that is
submitted in conjunction with the deferral election for such Plan Year. Except
as provided in Section 6.10 below, if a Participant fails to elect a Scheduled
In-Service Withdrawal for that Plan Year, a Participant will not be eligible to
obtain a Scheduled In-Service Withdrawal for such Plan Year.

(a) The Participant may elect either a lump sum payment or quarterly installment
payments for a period of 1 to 5 years. Payment will be made (or commence in the
case of installments) within 30 days of the first business day of January in the
year elected.

(b) A Participant may postpone payment of a Scheduled In-Service Withdrawal to a
date at least five years later than the previously Scheduled In-Service
Withdrawal date by filing a written request with the Committee at least twelve
months prior to the date the Scheduled In-Service Withdrawal is scheduled to
begin. Any request to postpone payment of a Scheduled In-Service Withdrawal will
be irrevocable, except as may be permitted by the Code or applicable guidance
promulgated thereunder.

(c) In the event of death, Disability, the occurrence of a Change of Control
Payment Event or Separation from Service, payment of the Participant’s Account
shall be determined with respect to elections made in reference to termination
of employment, without regard to the otherwise Scheduled In-Service Withdrawal
which shall be deemed to be cancelled.

6.6 Payment to Specified Employees Upon Separation from Service. In no event
shall a Specified Employee receive a payment under this Plan following a
Separation from Service prior to the first business day of the seventh month
following the date of Separation from Service.

6.7 Changes in Method of Payment. The method of payment may be changed from time
to time by the Participant, but in no event later than the date that is twelve
months prior to the date payment would have otherwise commenced. Any requests to
change the method of payment will not take effect for twelve months following
the date it is received by the Committee and the first payment with respect to
such election will be deferred for a period of at least five years from the date
such payment would otherwise have commenced. Any request to change the method of
payment will be irrevocable, except as may be permitted by the Code or
applicable guidance promulgated thereunder.

 

8



--------------------------------------------------------------------------------

6.8 Beneficiary Designations. A Participant shall designate on a beneficiary
designation form a Beneficiary who, upon the Participant’s death, will receive
payments that otherwise would have been paid to him under the Plan. All
Beneficiary designations shall be in writing. Any such designation shall be
effective only if and when delivered to the Committee during the lifetime of the
Participant. A Participant may change a Beneficiary or Beneficiaries by filing a
new beneficiary designation form. The latest beneficiary designation form shall
apply to the combined Accounts and subaccounts of the Participant. If a
Beneficiary of a Participant predeceases the Participant, the designation of
such Beneficiary shall be void. If a Beneficiary to whom benefits under the Plan
remain unpaid dies after the Participant and the Participant failed to specify a
contingent Beneficiary on the appropriate beneficiary designation form, the
remainder of such death benefit payments shall be paid to such Beneficiary’s
estate. If a Participant fails to designate a Beneficiary with respect to any
death benefit payments or if such designation is ineffective, in whole or in
part, any payment that otherwise would have been paid to such Participant shall
be paid to the Participant’s estate.

6.9 Small Account Balances. If, upon Separation from Service, the value of the
Participant’s Account is less than $10,000, the balance of such Account shall be
paid in a single lump sum.

6.10 Transition Exceptions. Under the transition guidance issued by the Internal
Revenue Service under Section 409A of the Code, an exception to the general
timing rules shall apply to 2005, 2006, 2007 and 2008 Plan Year Account
balances. Participant’s elections for the 2005, 2006, 2007 and 2008 Plan Years
may be revised with respect to the timing and method of payment; provided, that
such revised election (i) if made in the 2007 Plan Year, does not cause amounts
that were otherwise payable in 2007 to be paid in a subsequent year, and does
not provide for amounts payable in a subsequent year to be paid in 2007, and
(ii) if made in the 2008 Plan Year, does not cause amounts that were otherwise
payable in 2008 to be paid in a subsequent year, and does not provide for
amounts payable in a subsequent year to be paid in 2008. The Committee will
administer this provision to ensure compliance with IRS Notice 2006-79.

ARTICLE VII

ACCOUNTS AND INVESTMENT

7.1 Participant Accounts. The Committee shall maintain, or cause to be
maintained, a bookkeeping Account for each Participant for the purpose of
accounting for the Participant’s interest under the Plan. The Committee shall
maintain within each Participant’s Account such subaccounts as may be necessary
to identify each separate Deferred Amount, Supplemental Company Contribution and
Credited Earnings attributable thereto, by reference to the Plan Year to which
each Deferred Amount and Supplemental Company Contribution relates. The
combination of the subaccounts maintained in the name of a Participant shall
comprise the Participant’s Account.

 

9



--------------------------------------------------------------------------------

7.2 Adjustment of Accounts. Each Participant’s Account shall be adjusted to
reflect all Deferred Amounts and Supplemental Company Contributions credited to
the Participant’s Account, all positive or negative Credited Earnings credited
or debited to the Participant’s Account as provided by Section 7.3, and all
benefit payments charged to the Participant’s Account. A Participant’s Deferred
Amount shall be credited to such Participant’s Account as of the date on which
the amount being deferred would have become payable to the Participant absent
the election to defer, or on such other date as the Committee specifies, and
shall be credited to the applicable subaccount within such Account by reference
to the applicable Plan Year. Supplemental Company Contributions shall be
credited to a Participant’s Account and shall be subject to the vesting
requirements described in Section 7.4. Charges to a Participant’s Account to
reflect benefit payments shall be made as of the date of any such payment and
charged to the applicable subaccount within such Account. As of any relevant
date, the balance standing to the credit of a Participant’s Account, and each
separate subaccount comprising such Account, shall be the respective balance in
such Account and the component subaccounts as of the close of business on such
date after all applicable credits, debits and charges have been posted.

7.3 Investment of Account. The Committee will offer Participants a selection of
benchmark funds as deemed investment alternatives. The benchmark funds offered
will be determined in the sole discretion of the Committee. Each Participant may
select among the different benchmark funds offered. The deemed investments in
benchmark funds are only for the purpose of determining the Company’s payment
obligation under the Plan. Credited Earnings shall be allocated to a
Participant’s Account pursuant to the performance of the benchmark funds
selected by the Participant. A Participant may, as frequently as daily, modify
his election of benchmark funds through a procedure designated by the Committee.
Such modification will be in accordance with rules and procedures adopted by the
Committee.

7.4 Vesting. Subject to the conditions and limitations on payment of benefits
under the Plan, a Participant shall always have a fully vested and
nonforfeitable beneficial interest in the balance standing to the credit of the
Participant’s Account attributable to Deferred Amounts and Credited Earnings
attributable to the Deferred Amounts. A Participant shall become vested in
Supplemental Company Contributions and Credited Earnings thereon as such
Participant would be vested pursuant to the terms of the Qualified Plan.

7.5 Account Statements. The Committee shall provide each Participant with a
statement of the status of the Participant’s Account under the Plan. The
Committee shall provide such statement annually or at such other times as the
Committee may determine. Account statements shall be in the format prescribed by
the Committee.

ARTICLE VIII

ADMINISTRATION

8.1 Administration. The Plan shall be administered, construed and interpreted by
the Committee. The Committee shall have the sole authority and discretion to
determine eligibility and to construe the terms of the Plan. The determinations
by the Committee as to any disputed questions arising under the Plan, including
the Eligible Employees who are eligible to be Participants in the Plan and the
amounts of their benefits under the Plan, and the construction and

 

10



--------------------------------------------------------------------------------

interpretation by the Committee of any provision of the Plan, shall be final,
conclusive and binding upon all persons including Participants, their
beneficiaries, the Company, its stockholders and employees and the Employers.
The Committee may, in its sole discretion, delegate its authority hereunder,
including, but not limited to, delegating authority to modify, amend,
administer, interpret, construe or vary the Plan, to the extent permitted by
applicable law or administrative or regulatory rule, and, to the extent the
Committee delegates its authority, applicable references herein to the Committee
also shall mean the Committee’s delegate.

8.2 Indemnification and Exculpation. The members of the Committee and its agents
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit or
proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by them in settlement (with the Company’s written
approval) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding. The foregoing provisions shall not be applicable to any person if
the loss, cost, liability or expense is due to such person’s gross negligence or
willful misconduct.

8.3 Rules of Conduct. The Committee shall adopt such rules for the conduct of
its business and the administration of this Plan as it considers desirable,
provided they do not conflict with the provisions of this Plan.

8.4 Legal, Accounting, Clerical and Other Services. The Committee may authorize
one or more if its members or any agent to act on its behalf and may contract
for legal, accounting, clerical and other services to carry out this Plan. The
Company shall pay all expenses of the Committee.

8.5 Records of Administration. The Committee shall keep records reflecting the
administration of this Plan which shall be subject to audit by the Company.

8.6 Expenses. The expenses of administering the Plan shall be borne by the
Company.

8.7 Liability. No member of the Board of Directors or of the Committee shall be
liable for any act or action, whether of commission or omission, taken by any
other member, or by any officer, agent, or employee of the Company or of any
such body, nor, except in circumstances involving his bad faith, for anything
done or omitted to be done by himself.

8.8 Claims Review Procedures. The following claim procedures shall apply until
such time as a Change of Control Payment Event has occurred. During the 24-month
period following a Change of Control Payment Event, these procedures shall apply
only to the extent the claimant requests their application. After the expiration
of the 24-month period following a Change of Control Payment Event, then, these
procedures shall again apply until the occurrence of a subsequent Change of
Control Payment Event.

(a) Denial of Claim. If a claim for benefits is wholly or partially denied, the
claimant shall be given notice in writing of the denial within a reasonable time
after the receipt of the claim, but not later than 90 days after the receipt of
the claim. However, if special

 

11



--------------------------------------------------------------------------------

circumstances require an extension, written notice of the extension shall be
furnished to the claimant before the termination of the 90-day period. In no
event shall the extension exceed a period of 90 days after the expiration of the
initial 90-day period. The notice of the denial shall contain the following
information written in a manner that may be understood by a claimant:

(i) The specific reasons for the denial;

(ii) Specific reference to pertinent Plan provisions on which the denial is
based;

(iii) A description of any additional material or information necessary for the
claimant to perfect his claim and an explanation of why such material or
information is necessary;

(iv) An explanation that a full and fair review by the Committee of the denial
may be requested by the claimant or his authorized representative by filing a
written request for a review with the Committee within 60 days after the notice
of the denial is received; and

(v) If a request for review is filed, the claimant or his authorized
representative may review pertinent documents and submit issues and comments in
writing within the 60-day period described in Section 8.8(a)(iv).

(b) Decisions After Review. The decision of the Committee with respect to the
review of the denial shall be made promptly and in writing, but not later than
60 days after the Committee receives the request for the review. However, if
special circumstances require an extension of time, a decision shall be rendered
not later than 120 days after the receipt of the request for review. A written
notice of the extension shall be furnished to the claimant prior to the
expiration of the initial 60-day period. The claimant shall be given a copy of
the decision, which shall state, in a manner calculated to be understood by the
claimant, the specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.

(c) Other Procedures. Notwithstanding the foregoing, the Committee may, in its
discretion, adopt different procedures for different claims without being bound
by past actions. Any procedures adopted, however, shall be designed to afford a
claimant a full and fair review of his claim and shall comply with applicable
regulations under ERISA.

8.9 Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in Section 8.8
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under Section 8.8. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was arbitrary, capricious or an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. This Section shall have no application during the 24-month
period

 

12



--------------------------------------------------------------------------------

following a Change of Control Payment Event as to a claim which is first
asserted or first denied after the Change of Control Payment Event and, as to
such a claim, the de novo standard of judicial review shall apply. After the
expiration of the 24-month period following a Change of Control Payment Event,
then, this Section shall again apply until the occurrence of a subsequent Change
of Control Payment Event.

8.10 Effect of Committee Action. The Plan shall be interpreted by the Committee
in accordance with the terms of the Plan and their intended meanings. However,
the Committee shall have the discretion to make any findings of fact needed in
the administration of the Plan, and shall have the discretion to interpret or
construe ambiguous, unclear or implied (but omitted) terms in any fashion they
deem to be appropriate in their sole judgment. Except as stated in Section 8.9,
the validity of any such finding of fact, interpretation, construction or
decision shall not be given de novo review if challenged in court, by
arbitration or in any other forum, and shall be upheld unless clearly arbitrary
or capricious. To the extent the Committee has been granted discretionary
authority under the Plan, the Committee’s prior exercise of such authority shall
not obligate it to exercise its authority in a like fashion thereafter. If any
Plan provision does not accurately reflect its intended meaning, as demonstrated
by consistent interpretations or other evidence of intent, or as determined by
the Committee in it sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Committee and all Plan
fiduciaries in a fashion consistent with its intent, as determined by the
Committee in its sole discretion. The Committee may amend the Plan retroactively
to cure any such ambiguity. This Section may not be invoked by any person to
require the Plan to be interpreted in a manner which is inconsistent with its
interpretation by the Committee. All actions taken and all determinations made
in good faith by the Committee shall be final and binding upon all persons
claiming any interest in or under the Plan. This Section shall not apply to
Committee actions or interpretations which take place or are made during the
24-month period following a Change of Control Payment Event. After the
expiration of the 24-month period following a Change of Control Payment Event,
then, this Section shall again apply until the occurrence of a subsequent Change
of Control Payment Event.

ARTICLE IX

GENERAL PROVISIONS

9.1 Effect on Other Plans. Deferred Amounts shall not be considered as part of a
Participant’s compensation for the purpose of any qualified employee pension
plans maintained by the Company or its Affiliates in the Plan Year in which any
deferral occurs under this Plan, and such amounts will not be considered under
the Company’s Qualified Plan in the Plan Year in which payment occurs, but may
be considered as covered compensation under the Company’s qualified defined
benefit pension plan entitled “Retirement Plan for Employees of Devon Energy
Corporation” if permitted under the terms of such plan. However, such amounts
may be taken into account under all other employee benefit plans maintained by
the Company or its Affiliates in the year in which such amounts would have been
payable absent the deferral election; provided, such amounts shall not be taken
into account if their inclusion would jeopardize the tax-qualified status of the
plan to which they relate.

9.2 Conditions of Employment Not Affected by Plan. The establishment and
maintenance of the Plan shall not be construed as conferring any legal rights
upon any Participant to the continuation of employment with the Company, nor
shall the Plan interfere with the rights of the Company to discharge any
Participant with or without cause.

 

13



--------------------------------------------------------------------------------

9.3 Restrictions on Alienation of Benefits. No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such benefit. If any Participant
or the Participant’s Beneficiary under this Plan should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge any
right to a benefit hereunder, then, such right or benefit shall cease and
terminate. Notwithstanding the foregoing, in the event that all or any portion
of the benefit of a Participant was transferred to the former spouse of the
Participant incident to a divorce prior to the Effective Date, the Committee
shall maintain such amount for the benefit of the former spouse until
distributed in the manner required by an order of any court having jurisdiction
over the divorce, and the former spouse shall be entitled to the same rights as
the Participant with respect to such benefit.

9.4 Domestic Relations Orders. Domestic relations orders purporting to assign a
Participant’s benefits under the Plan constitute an impermissible alienation of
benefits pursuant to Section 9.3 and shall not be honored by the Committee.

9.5 Information Required of Participants. Payment of benefits shall begin as of
the payment date(s) provided in this Plan and no formal claim shall be required
therefor; provided, in the interest of orderly administration of the Plan, the
Committee may make reasonable requests of Participants and Beneficiaries to
furnish information which is reasonably necessary and appropriate to the orderly
administration of the Plan, and, to that limited extent, payments under the Plan
are conditioned upon the Participants and Beneficiaries promptly furnishing
true, full and complete information as the Committee may reasonably request.

9.6 Tax Consequences Not Guaranteed. The Company does not warrant that this Plan
will have any particular tax consequences for Participants or Beneficiaries and
shall not be liable to them if tax consequences they anticipate do not actually
occur. The Company shall have no obligation to indemnify a Participant or
Beneficiary for lost tax benefits (or other damage or loss).

9.7 Benefits Payable to Incompetents. Any benefits payable hereunder to a minor
or person under legal disability may be made, at the discretion of the
Committee, (i) directly to the said person, or (ii) to a parent, spouse,
relative by blood or marriage, or the legal representative of said person. The
Committee shall not be required to see to the application of any such payment,
and the payee’s receipt shall be a full and final discharge of the Committee’s
responsibility hereunder.

9.8 Severability. If any provision of the Plan is held invalid or illegal for
any reason, any illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had never been contained therein. The Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment.

 

14



--------------------------------------------------------------------------------

9.9 Compliance with Section 409A. Notwithstanding anything in the Plan to the
contrary, the terms of the Plan and all distributions made hereunder are
intended to, and shall be interpreted and applied so as to, comply in all
respects with the provisions of Section 409A of the Code and rulings promulgated
thereunder and, if necessary, any provision shall be held null and void to the
extent such provision (or part thereof) fails to comply with Section 409A of the
Code and rulings promulgated thereunder. The Committee shall interpret the Plan
consistent with the requirements of Section 409A of the Code, which shall govern
the administration of the Plan in the event of any conflict between Plan terms
and the applicable requirements of Section 409A of the Code and rulings
promulgated thereunder. In any circumstance when a payment may be made in either
of two calendar years, in no event may a Participant, directly or indirectly,
designate the calendar year of such payment.

9.10 Tax Withholding. The Employer may withhold from a payment or accrued
benefit or from the Participant’s other compensation any federal, state, or
local taxes required by law to be withheld with respect to such payment or
accrued benefit and such sums as the Employer may reasonably estimate as
necessary to cover any taxes for which the Employer may be liable and which may
be assessed with regard to such payment.

ARTICLE X

AMENDMENT AND TERMINATION

10.1 Amendment and/or Termination. The Committee may amend or modify the Plan at
any time and in any manner; provided, however, that (i) no amendment shall
reduce any portion of a Participant’s Account that is vested and (ii) no
amendment shall be effective to the extent it results in a violation of
Section 409A of the Code. The Committee may terminate the Plan within the
parameters and limitations imposed by Section 409A of the Code.

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1 Articles and Section Titles and Headings. The titles and headings at the
beginning of each Article and Section shall not be considered in construing the
meaning of any provisions in this Plan.

11.2 Joint Obligations. For purposes of this Plan, the Company and Devon Energy
Company, L.P., an Oklahoma limited partnership, shall have joint and several
liability for all obligations hereunder.

11.3 Governing Law. This Plan is subject to ERISA, but is exempt from most parts
of ERISA since it is an unfunded deferred compensation plan maintained for a
select group of management or highly compensated employees. In no event shall
any references to ERISA in the Plan be construed to mean that the Plan is
subject to any particular provisions of ERISA. The Plan shall be governed and
construed in accordance with federal law and the laws of the State of Oklahoma,
except to the extent such laws are preempted by ERISA.

* * * * * * * * *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

DEVON ENERGY CORPORATION, a Delaware corporation By:  

/s/ Frank W. Rudolph

  Frank W. Rudolph, Executive Vice President   Human Resources

[Signature Page to Devon Energy Corporation Non-Qualified Deferred Compensation
Plan]